
	
		II
		111th CONGRESS
		2d Session
		S. 3161
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2010
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish penalties for servicers that fail to timely
		  evaluate the applications of homeowners under home loan modification programs.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mortgage Modification Reform Act
			 of 2010.
		2.DefinitionsIn this Act—
			(1)the term
			 covered trial loan modification means a trial loan
			 modification—
				(A)offered by a
			 servicer to a homeowner under a home loan modification program; and
				(B)for which the
			 servicer has received from the homeowner the information required for a trial
			 loan modification;
				(2)the term
			 home loan modification program means a home loan modification
			 program put into effect by the Secretary under title I of division A of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.),
			 including the Home Affordable Modification Program;
			(3)the term
			 homeowner means an individual who applies for a home loan
			 modification under a home loan modification program;
			(4)the term
			 permanent loan modification means any agreement reached between a
			 homeowner and a servicer on a long-term basis, as determined by the Secretary,
			 under a home loan modification program;
			(5)the term
			 qualified counselor means a qualified counselor described in
			 section 255(f) of the National Housing Act (12 U.S.C. 1715z–20(f));
			(6)the term
			 Secretary means the Secretary of the Treasury;
			(7)the term
			 servicer has the same meaning as in section 129 of the Truth in
			 Lending Act (15 U.S.C. 1639a) (relating to the duties of servicers of
			 residential mortgages), as added by section 201(b) of the Helping Families Save
			 Their Homes Act of 2009 (Public Law 111–22; 123 Stat. 1638);
			(8)the term
			 servicer incentive payment means a payment that is made by the
			 Secretary to a servicer—
				(A)in exchange, or
			 as an incentive, for making a loan modification under a home loan modification
			 program; and
				(B)at the time the
			 servicer makes an offer of a trial or permanent modification to a homeowner;
			 and
				(9)the term
			 trial loan modification means any agreement reached between a
			 homeowner and a servicer on a temporary basis, as determined by the Secretary,
			 under a home loan modification program.
			3.ForeclosureA servicer may not initiate or continue a
			 foreclosure proceeding with respect to the mortgage of a homeowner if—
			(1)the homeowner
			 submitted an application for a loan modification under a home loan modification
			 program—
				(A)before receiving
			 a notice of foreclosure from the servicer; or
				(B)not later than 30
			 days after the homeowner received a notice of foreclosure from the servicer;
			 and
				(2)the servicer has
			 not made a determination, as described in section 5(a) that the homeowner does
			 not qualify for a loan modification under a home loan modification
			 program.
			4.Process for
			 review of improper denials
			(a)Process for
			 review
				(1)In
			 generalThe Secretary shall establish a process by which a
			 homeowner may request the Secretary to review a denial by a servicer of an
			 application by the homeowner for a trial loan modification or permanent loan
			 modification.
				(2)Qualified
			 counselorsThe process established under paragraph (1) shall
			 include the use of qualified counselors to report wrongful denials of trial
			 loan modifications and permanent loan modifications.
				(3)Supporting
			 documentationThe Secretary shall require a servicer to submit
			 supporting documentation with respect to any denial by the servicer of an
			 application by a homeowner for a trial loan modification or permanent loan
			 modification that is reviewed by the Secretary under the process established
			 under paragraph (1).
				(b)PenaltiesIf
			 the Secretary determines after a review under the process established under
			 subsection (a) that a servicer has wrongly denied the application of a
			 homeowner for a trial loan modification or a permanent loan modification, the
			 Secretary shall impose a penalty on the servicer.
			5.Penalties for
			 servicers that do not timely evaluate homeowners
			(a)Time for
			 evaluation of homeownersNot later than 3 months after the date
			 on which a homeowner submits an application for a loan modification to a
			 servicer that participates in a home loan modification program, the servicer
			 shall—
				(1)evaluate the
			 application of the homeowner; and
				(2)notify the
			 homeowner that—
					(A)the homeowner is
			 qualified for a trial loan modification or a permanent loan modification under
			 the home loan modification program; or
					(B)the servicer has
			 denied the application.
					(b)Priority for
			 evaluating amendments
				(1)PriorityA
			 servicer that participates in a home loan modification program shall evaluate
			 the applications of homeowners for loan modifications in the order in which the
			 servicer receives the applications.
				(2)ProhibitionA
			 servicer that participates in a home loan modification program may not select
			 the order in which the applications of homeowners are evaluated for loan
			 modifications—
					(A)on the basis
			 of—
						(i)the
			 income of the homeowner that made the application; or
						(ii)the value of the
			 loan for which a modification is requested; or
						(B)for any reason
			 other than the time at which the servicer receives the applications.
					(c)Late fees for
			 servicers
				(1)Reduced
			 servicer incentive payments for loans individual homeownersThe
			 Secretary shall reduce the amount of any servicer incentive payment with
			 respect to the loan modification of an individual homeowner by 10 percent for
			 each full month that—
					(A)follows the date
			 that is 3 months after the date on which the homeowner submits an application
			 for a loan modification to the servicer; and
					(B)precedes the date
			 on which the servicer notifies the homeowner under subsection (a)(2).
					(2)Reduced
			 payments for all loansIf the Secretary determines that, on the
			 date that is 3 months after the date of enactment of this Act, less than 75
			 percent of all homeowners who applied to a servicer for loan modifications
			 under a home loan modification program have been evaluated within 3 months of
			 the date of the application, the Secretary shall reduce by 25 percent the
			 amount of any servicer incentive payment the servicer would otherwise be
			 eligible to receive under the home loan modification program.
				(d)Delinquency
			 Fees Charged to HomeownersNo servicer may impose a fee on a
			 homeowner due to delinquency during the period beginning on the date on which
			 the homeowner submits an application to the servicer for a loan modification
			 and ending on the date on which the homeowner receives notice under subsection
			 (a)(2).
			(e)Collection and
			 Report of Data
				(1)Collection of
			 dataEach servicer shall report to the Secretary, at such time
			 and in such manner as the Secretary may determine, data relating to the
			 processing by the servicer of applications for loan modifications.
				(2)Report of
			 dataThe Secretary shall publish a monthly report containing the
			 data collected under paragraph (1).
				6.Reduced payments
			 for failure to evaluate homeowners for permanent modificationsIf the Secretary determines that, on the
			 date that is 3 months after the date of enactment of this Act, less than 70
			 percent of all covered trial loan modifications offered by a servicer have been
			 evaluated for conversion to permanent loan modifications before the date that
			 is 3 months after the date on which the servicer and the homeowner entered into
			 an agreement for a trial loan modification, the Secretary shall reduce by 25
			 percent the amount of any servicer incentive payment the servicer would
			 otherwise be eligible to receive under the home loan modification program. Such
			 reduction shall be in addition to any other reduction in payment that may have
			 been imposed on the servicer for any other violation of this Act.
		7.Rule of
			 construction relating to payments to homeownersNothing in this Act may be construed to
			 require a reduction of a payment by the Secretary made on behalf or for the
			 benefit of a homeowner in connection with a loan modification.
		
